Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-17-1994

IN RE: Paoli Railroad Yard PCB Litigation
Precedential or Non-Precedential:

Docket 92-1995-1997, 92-1999-2010, 92-2014 & 92-2016




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"IN RE: Paoli Railroad Yard PCB Litigation" (1994). 1994 Decisions. Paper 158.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/158


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT

                        ____________

                        NO. 92-1995
                        ____________

          IN RE: PAOLI RAILROAD YARD PCB LITIGATION

              MABEL BROWN, Individually and on
           behalf of all others similarly situated

                               v.

SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); AND
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.

                  UNITED STATES OF AMERICA;
                   ROY F. WESTON, INC.; and
                  OH MATERIALS COMPANY; and
                GENERAL ELECTRIC COMPANY; and
                    THE BUDD COMPANY; and
             WESTINGHOUSE ELECTRIC CORPORATION;
                        MONSANTO CO.;
                   PENN CENTRAL CORPORATION

                        Mabel Brown, Appellant

                   (D.C. Civ. No. 86-02229)


                        ____________

                        NO. 92-1996
                        ____________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                   GEORGE ALBERT BURRELL and
                 PRISCILLA ETHERIDGE BURRELL,
      in their own right, and GEORGE ALBERT BURRELL and
     PRISCILLA ETHERIDGE BURRELL, as parents and natural
       guardian of AMBER SHARDAI BURRELL, a minor, and
         GEORGE ALBERT BURRELL, as parent and natural
            guardian of ANDRE WALKER, a minor, and
          PRISCILLA ETHERIDGE BURRELL, as parent and
             natural guardian of BOBBY GEORGE ALBERT
                   CHRISTIAN BURRELL, a minor

                                 v.

SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA"); and
       NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK");
          and CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                                 v.

                   UNITED STATES OF AMERICA;
                       MONSANTO COMPANY;
                   GENERAL ELECTRIC COMPANY;
                       THE BUDD COMPANY;
               WESTINGHOUSE ELECTRIC CORPORATION

                                 v.

                     PENN CENTRAL CORPORATION

                 George Burrell, Priscilla Burrell, Amber
                   Burrell and Monica Hilton, Appellants

                     (D.C. Civ. No. 86-02235)



                          ____________

                          NO. 92-1997
                          ____________

           IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                     WALLACE DARRYL CUMMINS

                                 v.

       SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY
                         ("SEPTA"); AND
    NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); AND
           CONSOLIDATED RAIL CORPORATION, ("CONRAIL")

                                 v.

                  UNITED STATES OF AMERICA; and
                    GENERAL ELECTRIC COMPANY;
                        THE BUDD COMPANY;
               WESTINGHOUSE ELECTRIC CORPORATION;
                  MONSANTO COMPANY

                 Wallace D. Cummins, Appellant

               (D.C. Civ. No. 86-02669)



                    ____________

                    NO. 92-1999
                    ____________

     IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

    K. LOUISE JONES, ADMINISTRATRIX OF THE ESTATE
   OF HARVEY N. JONES, JR., DECEASED AND K. LOUISE
JONES AS PERSONAL REPRESENTATIVE OF HARVEY N. JONES,
      JR., AND K. LOUISE JONES IN HER OWN RIGHT

                           v.

 SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY
                     ("SEPTA");
NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK");
     CONSOLIDATED RAIL CORPORATION, ("CONRAIL")

                           v.

             UNITED STATES OF AMERICA;
               CITY OF PHILADELPHIA;
                 MONSANTO COMPANY;
             GENERAL ELECTRIC COMPANY;
               THE BUDD COMPANY; AND
         WESTINGHOUSE ELECTRIC CORPORATION

         K. Louise Jones and Harvey Jones, Appellants

               (D.C. Civ. No. 86-05277)



                     ___________

                     NO. 92-2000
                     ___________

     IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

     JAMES LAMENT, individually and on behalf
              of all others similarly situated

                               v.

                  SEPTA; AMTRAK and CONRAIL;

                               v.

                  PENN CENTRAL CORPORATION;
                  UNITED STATES OF AMERICA;
                    CITY OF PHILADELPHIA;
                        MONSANTO CO.;
                     GENERAL ELECTRIC CO;
                        BUDD CO., AND
              WESTINGHOUSE ELECTRIC CORPORATION

                         James Lament, Appellant

                   (D.C. Civ. No. 86-05886)



                         ___________

                         NO. 92-2001
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                    CHRISTOPHER S. BROWN;
                   JACQUELINE M. BROWN, h/w

                               v.

                       MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
           NATIONAL RAILROAD PASSENGER CORPORATION;
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.

                  PENN CENTRAL CORPORATION;
                  UNITED STATES OF AMERICA;
                    CITY OF PHILADELPHIA;
                  GENERAL ELECTRIC COMPANY;
                      THE BUDD COMPANY;
              WESTINGHOUSE ELECTRIC CORPORATION


           Christopher Brown and Jacqueline Michelle Brown,
                              Appellants

                   (D.C. Civ. No. 86-07414)




                         ___________

                         NO. 92-2002
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                       CATHLENE BROWN,

                               Appellant
                               v.

                      MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
     NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK");
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.

                  UNITED STATES OF AMERICA;
                    CITY OF PHILADELPHIA;
                  GENERAL ELECTRIC COMPANY;
                      THE BUDD COMPANY;
              WESTINGHOUSE ELECTRIC CORPORATION

                               v.

                   PENN CENTRAL CORPORATION

                   (D.C. Civ. No. 92-2002)


                         ___________

                         NO. 92-2003
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION
                       CRAIG A. BROWN AND
                     CATHERINE D. BROWN h/w

                                v.

                      MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                                v.

                    UNITED STATES OF AMERICA;
                  PENN CENTRAL CORPORATION; AND
                      CITY OF PHILADELPHIA;
                      GENERAL ELECTRIC CO.;
                        THE BUDD CO.; AND
                   WESTINGHOUSE ELECTRIC CORP.

                          Craig Brown, Appellant

                    (D.C. Civ. No. 86-07416)



                          ___________

                          NO. 92-2004
                          ___________

         IN RE:    PAOLI RAILROAD YARD PCB LITIGATION

                      MARGHERITA BARBETTA,

                                Appellant
                                v.

                      MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                                v.

                UNITED STATES OF AMERICA; and
                    CITY OF PHILADELPHIA;
              THE GENERAL ELECTRIC COMPANY; AND
                    THE BUDD COMPANY; AND
              WESTINGHOUSE ELECTRIC CORPORATION
                               v.

                  PENN CENTRAL CORPORATION

                  (D.C. Civ. No. 86-07417)




                         ___________

                         NO. 92-2005
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                     MARY RETTA JOHNSON,

                               Appellant
                               v.

                      MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.

               UNITED STATES OF AMERICA; AND
                THE CITY OF PHILADELPHIA; and
                  GENERAL ELECTRIC COMPANY;
                    THE BUDD COMPANY; and
           WESTINGHOUSE ELECTRIC CORPORATION; and
                      PENN CENTRAL CORP.

                   (D.C. Civ. No. 86-07418)



                         ___________

                         NO. 92-2006
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                        CELESTE BROWN,

                               Appellant
                               v.
                      MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.

                  UNITED STATES OF AMERICA;
                  CITY OF PHILADELPHIA; and
                  GENERAL ELECTRIC COMPANY;
                      THE BUDD COMPANY;
              WESTINGHOUSE ELECTRIC CORPORATION

                   (D.C. Civ. No. 86-07419)




                         ___________

                         NO. 92-2007
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                      CLEMMON L. BROWN

                               v.

                      MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.

                  UNITED STATES OF AMERICA;
                  CITY OF PHILADELPHIA; AND
                  GENERAL ELECTRIC COMPANY;
                    THE BUDD COMPANY; AND
           WESTINGHOUSE ELECTRIC CORPORATION; AND
                   PENN CENTRAL CORPORATION

                        Clemmon Brown, Appellant

                  (D.C. Civ. No. 86-07420)
                         ___________

                         NO. 92-2008
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                        CLOYD H. BROWN

                               v.

                      MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.

                  UNITED STATES OF AMERICA;
                    CITY OF PHILADELPHIA;
                  GENERAL ELECTRIC COMPANY;
                      THE BUDD COMPANY;
              WESTINGHOUSE ELECTRIC CORPORATION
                   PENN CENTRAL CORPORATION

                    Cloyd Brown, Appellant

                   (D.C. Civ. No. 86-07421)



                         ___________

                         NO. 92-2009
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                        CURTIS BROWN,

                               Appellant
                               v.

                      MONSANTO COMPANY;
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.
                  UNITED STATES OF AMERICA;
                     CITY OF PHILADELPHIA

                               v.

                GENERAL ELECTRIC COMPANY; and
                    THE BUDD COMPANY; and
               WESTINGHOUSE ELECTRIC COMPANY;
                      PENN CENTRAL CORP.

                   (D.C. Civ. No. 86-07422)


                         ___________

                         NO. 92-2010
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                    JOHN INGRAM, SR., and
         PATRICIA INGRAM, in their own right and as
   parents and natural guardians of JOHN INGRAM, JR.; and
                APRIL INGRAM in her own right

                               v.

SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
        CONSOLIDATED RAIL CORPORATION ("CONRAIL"); and
               MONSANTO COMPANY ("MONSANTO"); and
             GENERAL ELECTRIC COMPANY ("GE"); and
             CITY OF PHILADELPHIA ("PHILADELPHIA")

                               v.

                 UNITED STATES OF AMERICA;
                     THE BUDD COMPANY;
             WESTINGHOUSE ELECTRIC CORPORATION;
                  PENN CENTRAL CORPORATION

     John Ingram, Sr. (and as representative of decedent,
   Patricia Ingram), John Ingram, Jr., Patricia Ingram and
             April Ingram Robinson-Ray, Appellants

                   (D.C. Civ. No. 86-07561)


                         ___________
                         NO. 92-2011
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                      MARY ALICE KNIGHT,

                               Appellant
                               v.

SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
        CONSOLIDATED RAIL CORPORATION ("CONRAIL"); and
               MONSANTO COMPANY ("MONSANTO"); and
             GENERAL ELECTRIC COMPANY ("GE"); and
             CITY OF PHILADELPHIA ("PHILADELPHIA")

                               v.

                 UNITED STATES OF AMERICA;
                     THE BUDD COMPANY;
             WESTINGHOUSE ELECTRIC CORPORATION;
                  PENN CENTRAL CORPORATION

                   (D.C. Civ. No. 87-00712)

                         ___________

                         NO. 92-2014
                         ___________

         IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

               WILLIAM BUTLER; THERESA BUTLER;
            MARVIN L. SIMPSON; ALLEN K. SIMPSON;
          KAREN R. SIMPSON; DONALD E. SIMPSON; and
                       BRYAN M. JACKSON

                               v.

SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA");
   NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
          CONSOLIDATED RAIL CORPORATION ("CONRAIL")

                               v.

                  UNITED STATES OF AMERICA;
                    CITY OF PHILADELPHIA;
                      MONSANTO COMPANY;
                  GENERAL ELECTRIC COMPANY;
                       THE BUDD COMPANY;
               WESTINGHOUSE ELECTRIC CORPORATION;
                    PENN CENTRAL CORPORATION

         William Butler, Theresa Butler, Bryan Jackson,
          Allen Simpson, Donald Simpson, Karen Simpson
                 and Marvin Simpson, Appellants

                     (D.C. Civ. No. 87-02874)



                             ___________

                             NO. 92-2016
                             ___________

           IN RE:   PAOLI RAILROAD YARD PCB LITIGATION

                     MATTHEW CUNNINGHAM; AND
                        BESSIE CUNNINGHAM,

                                  Appellants
                                   v.

                      MONSANTO COMPANY; and
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA"); and
     NATIONAL RAILROAD PASSENGER CORPORATION ("AMTRAK"); and
            CONSOLIDATED RAIL CORPORATION ("CONRAIL")
                                 v.

                   GENERAL ELECTRIC COMPANY;
                       THE BUDD COMPANY;
               WESTINGHOUSE ELECTRIC CORPORATION;
                   PENN CENTRAL CORPORATION,

                      Third-Party Defendants


               _________________________________

         On Appeal From the United States District Court
            For the Eastern District of Pennsylvania
                _________________________________

                     Argued: October 26, 1993

        Before: BECKER, ROTH, and LEWIS, Circuit Judges.

                    (Filed                     )
                   ARNOLD E. COHEN
                      Klehr, Harrison, Harvey,
                      Branzburg, Ellers & Weir
                      1401 Walnut Street, 8th Fl.
                      Philadelphia, PA   19102
                               and
                   JOSEPH C. KOHN
                   MYLES H. MALMAN
                   MARTIN J. D'URSO (ARGUED)
                      Kohn, Nast & Graf
                      2400 One Reading Center
                      1101 Market Street
                      Philadelphia, PA 19107

                 Attorneys for Appellants
 Mabel Brown (1995); George Burrell, Priscilla Burrell,
  Amber Burrell, and Monica Hilton (1996); Wallace D.
  Cummins (1997); K. Louise Jones and Estate of Harvey
  Jones (1999); James Lament (2000); John Ingram, Sr.,
     Patricia Ingram, April Ingram Robinson and John
Ingram, Jr. (2010); Mary Knight (2011); William Butler,
  Theresa Butler, Marvin Simpson, Alan Simpson, Karen
    Simpson, Donald Simpson and Brian Jackson (2014);
     Bessie Cunningham and Matthew Cunningham (2016)




                   D. BRUCE HANES (ARGUED)
                      D. Bruce Hanes and
                      Associates, P.C.
                      1700 Market Street
                      Suite 3131
                      Philadelphia, PA 19103

                Attorney for Appellants
    Christopher Brown, Jacqueline M. Brown (2001);
       Cathlene Brown (2002); Craig Brown (2003);
Margherita Barbetta (2004); Mary Retta Johnson (2005);
      Celeste Brown (2006); Clemmon Brown (2007);
       Cloyd Brown (2008) and Curtis Brown (2009)



                   JOHN G. KESTER (ARGUED)
                   JOHN W. VARDAMAN, JR.
                   SARAH H. DUGGIN
                   PHILIP A. SECHLER
                Williams & Connolly
                725 12th Street, NW
                Washington, DC 20005

             HARRY A. SHORT, JR.
             STEPHEN M. McMANUS
               Liebert, Short & Hirschland
               1901 Market Street
               Philadelphia, PA 19103

          Attorneys for Appellee
         General Electric Company



             ROGER F. COX
             JEROME R. RICHTER
             JOHN J. MONSEES
                Blank, Rome, Comisky &
                McCauley
             1200 Four Penn Center Plaza
             Philadelphia, PA 19103

         Attorneys for Appellees
 Southeastern Pennsylvania Transportation
Authority and The Penn Central Corporation



             MICHAEL M. MALIN
             THOMAS M. GOUTMAN
             KATHY A. O'NEILL
             ROBERT ROLAND, II
                White and Williams
                One Liberty Place
                1650 Market Street
                Philadelphia, PA 19103

          Attorneys for Appellee
             Monsanto Company




             RICHARD A. KRAEMER
             SUZANNE H. GROSS
                Marshall, Dennehey, Warner,
                Coleman and Goggin
                1845 Walnut Street
                Philadelphia, PA 19103
         Attorneys for Appellee
National Railroad Passenger Corporation




           ROBERT A. SUTTON
              Assistant City Solicitor
              City of Philadelphia Law
                Department
              1600 Arch Street
              Philadelphia, PA 19103

        Attorney for Appellee
       The City of Philadelphia




           G. DANIEL BRUCH, JR.
              Schwartz, Campbell &
              Detweiller
              1700 Land Title Building
              100 South Broad Street
              Philadelphia, PA 19110

           DAVID C. LANDIN
              McGuire, Woods, Battle &
              Boothe
              901 East Cary Street
              One James Center
              Richmond, VA 23219

        Attorneys for Appellee
  Westinghouse Electric Corporation



           LAURA A. FOGGAN
           STEPHEN D. GOLDMAN
              Wiley, Rein & Fielding
              1776 K Street, NW
              Washington, DC 20006

 Attorneys for Amicus Curiae Appellee
    American Insurance Association
                            R. THOMAS McLAUGHLIN
                               Kelly, Harrington,
                               McLaughlin & Foster
                               1700 Atlantic Building
                               160 South Broad Street
                               Philadelphia, PA 19102

                       Attorneys for Appellee
                          The Budd Company


                  ________________________________

                       ORDER AMENDING OPINION
                  ________________________________


            The opinion in the above-captioned case filed August

31, 1994, is amended as follows:

            1)   On page 58, lines 10 and 11, the words

"promulgated under the Rules Enabling Act" are deleted from that

sentence;

            2)   On page 59, second paragraph, lines 3 and 4, the

phrase "promulgated under the Rules Enabling Act, 28 U.S.C. §

2072," is deleted from that sentence; and

            3)   On the last line of text on page 144, substitute

the name "Patricia" for "Priscilla".



                                   BY THE COURT,



                                  /s/ Edward R. Becker

                                       Circuit Judge



DATED:   October 17, l994